Case: 14-51233      Document: 00513149281         Page: 1    Date Filed: 08/11/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 14-51233                             August 11, 2015
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,
                                                 Plaintiff–Appellee,
versus

JONATHAN LEELIND HENSLEY, Also Known as GG,
                                                 Defendant–Appellant.



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:14-CR-132-1




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       Jonathan Hensley appeals the sentence imposed following his conviction
of conspiracy to possess with intent to distribute 50 grams or more of actual
methamphetamine. For the first time on appeal, Hensley claims that the dis-
trict court plainly erred by applying a two-level enhancement pursuant to U.S.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51233     Document: 00513149281      Page: 2   Date Filed: 08/11/2015


                                  No. 14-51233

Sentencing Guidelines § 3B1.1(c) for his being an organizer, leader, manager,
or supervisor of the criminal activity. He asserts that the facts set forth in the
presentence report showed that he managed only the property, assets, or activ-
ities of the criminal activity but not any of the participants. He contends that
the enhancement is applicable only where a defendant exerts control over other
participants.

      Because Hensley did not raise that issue in the district court, we review
it for plain error only. See Puckett v. United States, 556 U.S. 129, 135 (2009).
To establish plain error, Hensley must show a forfeited error that is clear or
obvious and that affects his substantial rights. See id. If he makes such a
showing, we have the discretion to correct the error but should do so only if the
error seriously affects the fairness, integrity, or public reputation of judicial
proceedings. See id.

      The government has moved for summary affirmance on the ground that
the sole issue raised by Hensley is foreclosed. A two-level enhancement under
§ 3B1.1(c) is appropriate where the defendant exercised control over either
another participant in the criminal activity or the property, assets, or activities
of the criminal activity. United States v. Delgado, 672 F.3d 320, 345 (5th Cir.
2012) (en banc); see also United States v. Ochoa-Gomez, 777 F.3d 278, 282–83
(5th Cir. 2015). Accordingly, as Hensley concedes, his argument is foreclosed.
See Delgado, 672 F.3d at 345.

      The motion for summary affirmance is GRANTED. The government’s
alternative motion to extend the time to file its brief is DENIED as
unnecessary.

      AFFIRMED.




                                        2